DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The restriction requirement dated 8/18/22 has been withdrawn. All pending claims 1-12 are being examined on merits.
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the thickness" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the measurement" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the work radial direction" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 7 recites the limitation "the top surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the bottom surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the data" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the work thickness measuring devices" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the measurement" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the work radial direction" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
 Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814


 /LONG PHAM/ Primary Examiner, Art Unit 2814